381 U.S. 277 (1965)
O'CONNELL ET AL.
v.
MANNING ET AL.
No. 454.
Supreme Court of United States.
Decided May 17, 1965.[*]
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Martin C. Seham for petitioners in No. 454.
Arthur M. Wisehart for petitioner in No. 455.
Asher W. Schwartz and Walter N. Kaufman for respondents in both cases.
PER CURIAM.
The motions of the petitioners to vacate are granted. The judgment of the United States Court of Appeals for the Second Circuit is vacated and the cases are remanded to the United States District Court for the Southern District of New York with directions to dismiss the complaint as moot.
MR. JUSTICE GOLDBERG took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 455, American Airlines, Inc. v. Manning et al., also on certiorari to the same court.